Order issued November 25, 2015




                                       S   In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                       ________________________________________

                                  No. 05-15-00049-CR
                       ________________________________________

                           MELVIN LEE VAUGHN, Appellant

                                             V.

                          THE STATE OF TEXAS, Appellee


                                        ORDER

                         Before Justices Francis, Evans, and Stoddart

         Based on the Court’s opinion of this date, we GRANT the July 9, 2015 motion of

Kathleen A. Walsh for leave to withdraw as appointed counsel on appeal. We DIRECT the

Clerk of the Court to remove Kathleen A. Walsh as counsel of record for appellant. We

DIRECT the Clerk of the Court to send a copy of this order and all future correspondence to

Melvin Lee Vaughn, TDCJ No. 1964957, Wayne Scott Unit, 6999 Retrieve, Angleton, Texas,

77515.

                                                  /Molly Francis/
                                                  MOLLY FRANCIS
                                                  JUSTICE